Case 1:20-cv-02956-AMD-RML Document 44 Filed 01/04/21 Page 1 of 3 PageID #: 468




                                                                                       JOHN P. KANE
                                                                                       +1 212.872.1006/fax: +1 212.872.1002
                                                                                       jkane@akingump.com




                                                     January 4, 2021

 VIA ELECTRONIC COURT FILING

 Magistrate Judge Robert M. Levy
 U.S. District Court in the Eastern District of New
 York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:     Pozniak v. Shwartsman, 20-cv-02956-AMD-RML

 Dear Judge Levy:

        Our firm represents Petitioner Natalia Pozniak. We write to request that the Court compel
 Respondent to produce specific documents and information, or confirm that the requested
 documents and information do not exist, in compliance with this Court’s prior orders and the
 Federal Rules of Civil Procedure (the “Rules”). As detailed below, we have requested
 Respondent’s voluntary compliance with our requests for over a month with little success, and
 thus we are forced to seek the Court’s assistance.

         Specifically, we have repeatedly asked Respondent for, and we are currently seeking the
 following documents and information that Rule 26 requires to be included with Dr. Kishinevsky’s
 expert report: original copies of Dr. Kishinevsky’s notes taken in connection with her evaluations
 of the Child, and a list of all other cases in which Dr. Kishinevsky testified as an expert at trial or
 by deposition over the past four years, including case citations and index numbers. It has been
 over one month since Petitioner asked for—and the Court ordered—a properly compliant expert
 report from Respondent. Since then, Respondent has provided scant information and documents
 that do not satisfy Rule 26, including what appears to be a recently-fabricated Word document that
 may or may not be a collection of excerpts from Dr. Kishinevsky’s actual notes. But, Respondent
 still has not produced Dr. Kishinevsky’s original notes. In addition, Respondent’s continued
 delays in producing the required information has further prejudiced Petitioner, whose own expert
 lacks access to all “the facts or data considered by the witness” in forming his expert opinion. Rule
 26(a)(2)(B)(ii). Moreover, these continued delays jeopardize Petitioner’s ability to prepare for the
 January 25th trial before Judge Donnelly. Respondent should be compelled to produce these
 documents.




                One Bryant Park | New York, New York 10036-6745 | 212.872.1000 | fax: 212.872.1002 | akingump.com
Case 1:20-cv-02956-AMD-RML Document 44 Filed 01/04/21 Page 2 of 3 PageID #: 469




 Magistrate Judge Robert M. Levy
 U.S. District Court in the Eastern District of New York
 January 4, 2021
 Page 2

        Thus, Petitioner requests that the Court order the Respondent to produce the missing
 documents and information no later than January 8, 2021.1 To assist the Court, the following is
 the background of Petitioner’s diligent efforts to obtain this information without Court
 intervention.

 Background Relating to Petitioner’s Requests to Respondent regarding Expert Materials

          Despite Petitioner’s repeated requests, Respondent has not produced documents and
 information required by Rule 26. During the November 19, 2020 status conference with Judge
 Donnelly, Respondent’s counsel informed the Court that he planned to introduce expert testimony
 from the Child’s psychiatrist in support of his “grave risk” defense. In response, we stated our
 belief that the psychiatrist’s report did not comply with Rule 26. See Nov. 19, 2020 Tr. at 11:7–
 11. Respondent’s counsel then requested additional time to prepare the report in compliance with
 Rule 26, and the Court ordered Respondent to submit “all expert reports” to us by December 2,
 2020. On December 1, 2020, Petitioner requested that the Court adjourn the then December 14
 trial date, in part because Petitioner’s rebuttal expert would need more time to prepare and submit
 a report and prepare for trial. See ECF No. 41. The Court granted the request and adjourned the
 trial to January 25, 2021.

         On December 2, 2020, Respondent provided certain materials, including Dr. Vera
 Kishinevsky’s expert report (the “Expert Materials”).2 The Expert Materials were markedly
 deficient, and on December 9, 2020, we requested that Respondent provide the missing
 information required by Rule 26(a)(2)(B).3 Specifically, we asked that Respondent provide all
 information required by Rule 26(a)(2)(B), including the facts or data considered by Dr.
 Kishinevsky, such as any notes taken during the family therapy sessions upon which Dr.
 Kishinevsky’s expert opinion was based.




         1
           Petitioner reserves her right to move to preclude the proffered testimony of Dr. Kishinevsky if
 Respondent does not meet this deadline. See Capricorn Mgmt. Sys., Inc. v. Gov't Employees Ins. Co., No. 15-CV-
 2926 (DRH) (SIL), 2019 WL 5694256, at *3 (E.D.N.Y. July 22, 2019), report and recommendation adopted, No.
 15-CV-2926 (DRH) (SIL), 2020 WL 1242616 (E.D.N.Y. Mar. 16, 2020) (precluding experts from offering
 testimony because their reports did not include the facts and data relied upon and prejudiced the opposing party).
         2
           A true and correct copy of the Expert Materials is attached hereto as Exhibit A.
         3
           A true and correct copy of that December 9, 2020 email is attached hereto as Exhibit B.
Case 1:20-cv-02956-AMD-RML Document 44 Filed 01/04/21 Page 3 of 3 PageID #: 470




 Magistrate Judge Robert M. Levy
 U.S. District Court in the Eastern District of New York
 January 4, 2021
 Page 3

         On December 17, 2020, Respondent’s counsel supplied certain information regarding prior
 cases in which Dr. Kishinevsky had testified,4 but later added that Dr. Kishinevsky did not know
 the docket numbers of the cases in which she had testified and was “not sure” what court the
 matters were heard in. See Ex. C. On December 18, 2020, Respondent’s counsel provided Dr.
 Kishinevsky’s “treatment notes.” See Ex. C. The information Respondent’s counsel provided
 regarding the prior cases was deficient, and, based on information and belief, the “treatment notes”
 was not a copy of extant documents but was in fact a recently-fabricated Word document that may
 or may not be a collection of excerpts from actual notes. As such, on December 18 and 21, 2020,
 we raised multiple questions regarding Dr. Kishinevsky’s “treatment notes” and requested that
 Respondent provide Dr. Kishinevsky’s original notes. See Ex. C. During a December 24, 2020
 phone call, Respondent’s counsel indicated that he was unsure whether the “treatment notes”
 document he had provided on December 18, 2020 was written contemporaneously with Dr.
 Kishinevsky’s sessions with the Child or if it was a summary of those contemporaneous notes but
 stated he would find out. To date, Respondent’s counsel has not responded to us on this issue.

        As Petitioner stated in multiple emails, these additional materials fell far short of the
 requirements of the Rule, and Respondent has still not addressed the deficiencies or provided the
 requested documents and information. Thus, Petitioner respectfully requests a telephonic
 conference with the Court to resolve these issues.

                                                       Respectfully,

                                                       /s/ John P. Kane

                                                       John P. Kane
 Attachments

 cc:    Marcus Nussbaum




        4
            A true and correct copy of that December 17, 2020 email is attached hereto as Exhibit C.
